DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities, and should be:
“…and the correction resistor is connected in parallel to the second thermistor.”

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ootani (JPS5811847 – listed on Applicant’s 03/24/2020 IDS, machine translation attached).

Regarding claim 1, Ootani discloses (Figs. 1-8) a gas sensor (page 1, line 3) comprising: 

a second thermistor 20A (page 2, line 37) connected in series to the first thermistor 10A (as shown in Fig. 4), the second thermistor 20A having a resistance value that changes according to a concentration of the first gas with a third sensitivity that is lower than the first sensitivity (i.e. is held at the lower temperature, only sensitive to humidity: page 2, lines 28-31) and changes according to a concentration of the second gas (i.e. humidity alone: page 2, lines 18-19 and 28-29) with a fourth sensitivity that is different from the second sensitivity (since the second thermistor is held at the lower temperature: page 2, lines 28-31); and 
a correction resistor 21 (page 2, lines 37-38) connected in parallel with the first or second thermistor (in parallel with 20A: see Fig. 4) to cancel a change in potential at a connection point between the first and second thermistors (i.e. for matching the characteristic to be compensated: page 2, line 38) according to the concentration of the second gas (page 3, lines 32-34).

Regarding claim 2, Ootani discloses (Figs. 1-8) the first thermistor 10A is heated to a first temperature (450°C: page 2, lines 38-40) by a first heater 10B (page 2, lines 38-40), and the 

Regarding claim 3, Ootani discloses (Figs. 1-8) the fourth sensitivity is higher than the second sensitivity (i.e. the sensitivity of the second thermistor 20A to humidity is higher at the lower temp: page 2, lines  18-19), and the correction resistor 21 is connected in parallel to the second thermistor 20A (as shown in Fig. 4).

Regarding claim 4, Ootani discloses (Figs. 1-8) assuming that the second sensitivity is a, the fourth sensitivity is b, and the resistance value of the second thermistor heated to the second temperature is Rd2, the resistance value R1 of the correction resistor is defined as: R1 = (b/a) x Rd2 (i.e. the compensation is proportional to the sensitivities and the ratio of compensation is adjustable: page 3, lines 29-34).

Regarding claim 9, Ootani discloses (Figs. 1-8) the first thermistor 10A and second thermistor 20A are housed in a same package (as shown in Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ootani (JPS5811847).

Regarding claim 5, Ootani is applied as above, but does not disclose a third thermistor disposed between the first thermistor and the second thermistor.
However, such a modification would be merely a duplication of parts, which is obvious.  See MPEP 2144.04(VI)(B).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ootani’s device to include a third thermistor disposed between the first thermistor and the second thermistor.

Regarding claim 8, Ootani is applied as above, but does not disclose the third sensitivity is 1/10 or less of the first sensitivity.

Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ootani’s device so that the third sensitivity is 1/10 or less of the first sensitivity.  See MPEP 2144.05(II). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ootani (JPS5811847) in view of Oh-hori et al. (U.S. Pub. 2009/0038289).

Regarding claim 7, Ootani is applied as above, but does not disclose a first amplifier that receives a common control voltage and applies a first control voltage to the first heater; and a second amplifier that receives the common control voltage and applies a second control voltage to the second heater.
Oh-hori discloses (Figs. 1 and 4) a first amplifier 30 (see pars. [0097] and [0111]) that receives a common control voltage and applies a first control voltage (Vh: [0111]) to the first heater (see pars. [0097] and [0111]).
Although Oh-hori only discloses one heater/amplifier, when combined with Ootani, one of ordinary skill in the art would recognize that each heater would need an amplifer to control the heater to be the target voltage (see Oh-hori: pars. [0097] and [0111]).  In addition, a duplication of part is obvious – see MPEP 2144.04(VI)(B).
Therefore, it it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ootani’s device to include a first amplifier that receives a common control voltage and applies a first control voltage to the first heater; and a second amplifier that receives the common control voltage and applies a second control voltage to the second heater, as taught by Oh-hori.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ootani (JPS5811847) in view of Bair et al. (U.S. Pub. 2003/0131653).

Regarding claim 10, Ootani is applied as above, but does not disclose each of the first and second thermistors constitutes a heat conduction type sensor.
Bair discloses that heat conduction type sensors are known equivalents (to those of Ootani) which are used for the same purpose of detecting gas concentrations (see pars. [0003]-[0005] and [0037]).


Regarding claim 11, Ootani is applied as above, and discloses the second gas is vapor (i.e. humidity: page 2, lines 18-20).
Ootani does not disclose the first gas is a CO2 gas.
Bair discloses that detecting CO2 gas is a known equivalent (to the CH4 detection of Ootani) which is used for the same purpose of detecting gas concentrations (see pars. [0003]-[0005] and [0037]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ootani’s device so that the first gas is a CO2 gas, as taught by Bair.  See MPEP 2144.06(II).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852